ON MOTION.
Appellee, the tenant, was proceeded against in the special tribunal, Secs. 947-958, Code 1942, by his landlord who alleged "that the tenant was holding over." A judgment in favor of the tenant was affirmed by this Court, and he now presents a motion to remand the case so that the trial court may fix "the value of the land in suit" and for the award of the statutory penalty of five per cent thereon as a penalty for the unsuccessful appeal, Sec. 1971, Code 1942. Appellee relies on Hodges v. Jones,197 Miss. 107, 116, 19 So. 2d 518, 917.
In that case the tenant contended that he was the owner of the land under a contract to purchase, and the court held that on that account the value of the land was the proper basis for the measure of damages on affirmance. In the present case the tenant made no claim that he owned the land or had any right to its ownership as land, his contention being no more than that he had a right to *Page 670 
renew the lease thereon. The damages, if any, in a case such as this are not to be measured on the value of the land, and as appellee has elected that value as the basis of his motion, it must be overruled.
Motion overruled.